Citation Nr: 0735182	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-31 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for cancer of the larynx 
associated with herbicide exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to March 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Huntington, West Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran was previously denied 
service connection for laryngectomy in November 1998.  The 
veteran submitted the current claim, which is based on 
exposure to herbicides, in September 2002 and the RO treated 
the claim as an original claim rather than a claim to reopen 
a previously denied claim.  As the present claim is based on 
a different theory of entitlement and the RO's treatment 
offers the veteran the broadest review of his claim, the 
Board, in this case, will also consider the claim as an 
original claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he developed larynx cancer as a 
result of exposure to herbicides while on active duty in the 
United States Marine Corps.  He contends that he was exposed 
to Agent Orange in Guantanamo Bay, Cuba and Vieques, Puerto 
Rico.  He has further contends that contaminated drinking 
water at Camp Lejeune, North Carolina may have led to his 
larynx cancer.  

The veteran submitted articles that suggest that Vieques, 
Puerto Rico may have been used for testing Agent Orange prior 
to its use in Vietnam.  The veteran states that he spent time 
in Vieques while serving with 1st Battalion, 6th Marines 
(1/6).  Historical records for 1/6 during the relevant time 
period were requested; however, a response from the United 
States Marine Corps Historical Center shows that these 
records are not available.  The veteran has submitted a 
statement from a former Marine who states that he served in 
1/6 around the same time as the veteran, and that during that 
time companies from 1/6 went to Vieques.

According to a paper copy of an email VA correspondence, VA 
checked the Department of Defense (DoD) herbicide inventory 
and did not find any information relating to Agent Orange 
being tested, stored or used in Guantanamo Bay, Cuba.  There 
is no indication in the veteran's claims file that the 
herbicide inventory was checked for information relating to 
Agent Orange and Vieques.  There is evidence on file that the 
area controlled by the military has been found to be 
contaminated with various agents, including Agent Orange 
residuals.  Given the above, the case is remanded for further 
development regarding the veteran's claimed exposure to Agent 
Orange in Vieques, Puerto Rico.  Specifically, a search of 
the DoD herbicide inventory or other appropriate sources 
should be made for information about testing of herbicides 
such as Agent Orange in Vieques, Puerto Rico prior to or 
during the veteran's service.    

Additionally, it would behoove the AMC/RO to take this 
opportunity to ensure that the veteran has been given proper 
notice and assistance as required by the Veterans Claims 
Assistance Act of 2000, and pertinent case law, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should ensure that VA has 
fulfilled its duties to assist and notify 
as required by the VCAA, its implementing 
regulations, and pertinent case law. 

2.  An attempt to verify if the veteran 
could have been exposed to Agent Orange or 
any other herbicide in Vieques, Puerto 
Rico should be made following established 
procedures.  The AMC/RO should 
specifically request a review of DoD's 
inventory of herbicide operations, and any 
other applicable provisions, to determine 
whether herbicides were used or tested in 
Vieques, Puerto Rico as alleged.  All 
requests and relevant documentation should 
be associated with the veteran's claims 
folder.  

3.  The AMC/RO should then review the 
entire file and readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



